EXHIBITS 10.3

WITHDRAWAL AGREEMENT

 

 

This Agreement is by and among ABF Freight System, Inc. (“Employer”), Teamsters
Locals 170, 191, 251, 340, 404, 443, 493, 597, 633, 653, 671 and 677 affiliated
with the International Brotherhood of Teamsters (“Unions”), in their capacity as
the collective bargaining representatives for Employer’s employees represented
by the Union (“Employees”) and the Trustees of the New England Teamsters and
Trucking Industry Pension Fund (the “Pension Fund”).

 

1.



The Employer, Pension Fund and the Unions agree that the effective date of this
Agreement is retroactive to September 30, 2011, although it will be fully
executed no later than July 31, 2018.   

 

2.



The Pension Fund further confirms that the Employer shall have permanently
ceased to have any obligation to contribute to the Pension Fund as of 11:59 PM
on September 30, 2011 and that, as of that time, the Employer shall have
withdrawn from the Pension Fund in a complete withdrawal within the meaning of
ERISA §4203 during Plan Year ending September 30, 2011.

 

3.



The Pension Fund also confirms that the Employer has made all required
contributions to the Pension Fund for all hours worked by its Employees through
September 30, 2011. 

 

4.



The Pension Fund and the Employer recognize that there is a disagreement between
them with respect to the amount of the withdrawal liability owed by the
Employer.  Both parties also recognize that litigation will produce an uncertain
result and will be costly and time consuming. Therefore, rather than engage in
expensive and lengthy litigation, the Pension Fund and the Employer agree, as a
compromise of their respective positions, that as of 11:59 PM on September 30,
2011, the Employer’s withdrawal liability for a complete withdrawal during Plan
Year ending September 30, 2011 is $47,671,111 and shall consist of a lump sum
payment of $15,130,796 (the “Closing Lump Sum”) representing, as of August 1,
2018,  eighty three (83) months of retroactive withdrawal liability payments,
including interest, plus two hundred and seventy seven (277) monthly payments of
$132,420 each month, commencing on September 1, 2018.  The Employer’s payment
obligation shall be subject to the provisions of ERISA §4219(c)(5).  The Pension
Fund acknowledges and agrees that upon payment of the Closing Lump Sum of
$15,130,796 (to be paid no later than August 31, 2018) and completion of the
above-referenced two hundred and seventy seven (277) monthly payments, the
Employer will have satisfied in full any and all complete and/or partial
withdrawal liability owed to the Pension Fund or incurred by the Employer;
provided, however, that the Employer acknowledges that such payments would not
satisfy any additional liability that could be imposed on the Employer under
ERISA §4219(c)(1)(D) in the event of a mass withdrawal that occurs within the
period described in ERISA §4219(c)(1)(D),  based on a withdrawal by the Employer
as of the date on which this Agreement is fully executed.    The Pension Fund
and the Employer agree that this Paragraph 4 constitutes the notification to the
Employer of its withdrawal liability and schedule for liability payments, and
the demand for payment in accordance with the schedule, required under ERISA
§4219(b)(1).  All payments made by or



--------------------------------------------------------------------------------

 



on behalf of the Employer pursuant to this Paragraph 4 shall be treated as
withdrawal liability payments under ERISA §§4201 through 4225.

 

Notwithstanding the foregoing, the Employer shall be entitled at any time to
prepay the present value of the then outstanding amount of the unpaid monthly
withdrawal liability payments set forth in this Agreement, in whole or in part,
in a lump sum payment utilizing the discount rate of the ten year United States
Treasury Note, in effect on the date of the payment by the Employer, plus two
(2) percent, based on a remaining term of the number of months, if any, between
the lump sum payment date and three hundred (300) months from September 30, 2011
(the “Potential Future Lump Sum”).

 

5.



The Pension Fund and the Union agree that payment of the lump sum of $15,130,796
and completion of the two hundred and seventy seven (277) monthly payments -- or
the full prepayment of the withdrawal liability set forth in Paragraph 4 -- will
constitute a complete and total accord and satisfaction of any and all claims
for withdrawal liability, mass withdrawal liability that may occur in the
so-called Alternative Plan entered into by the Employer on August 1,
2018 pursuant to the companion Reentry Agreement, contributions, minimum funding
obligations, surcharges and other payments that the Employer may be obligated to
make to the Pension Fund with respect to its participation as a contributing
employer in the Pension Fund under the terms of the Pension Fund or applicable
law (including, without limitation, the Pension Protection Act of 2006, as
amended, the Multiemployer Pension Reform Act of 2014), including, without
limitation, any additional liabilities attributable to the so-called Alternative
Plan or other contributing or former contributing employers, and excepting only
any liability that could be imposed on the Employer under ERISA §4219 (c)(1)(D)
in the event of a mass withdrawal that occurs within the period described in
ERISA §4219(c)(1)(D) based on a withdrawal by the Employer as of the date on
which this Agreement is fully executed.  Notwithstanding the foregoing, if the
Employer effects a partial withdrawal (other than within the meaning of ERISA
§4205(a)(1)) from the so-called Alternative Plan as a New Employer, the Employer
is not subject to any increased payments under this Paragraph 5.       

 

6.



The Pension Fund also represents and warrants, except as provided for in
Paragraph 7, that it does not have any rules pursuant to ERISA §4219(c)(5)(B)
and that there is no event, other than failure to make a scheduled payment that
is not cured within the time period prescribed by ERISA §4219(c)(5)(A), that
would permit the Pension Fund to require immediate payment of the Employer’s
withdrawal liability, as determined under Paragraph 4.

 

7.



In the event the Employer or the Employer’s successors, assigns or purchasers of
Employer’s assets under ERISA §4204 (“Successor Employer”), if any, withdraws
from the so-called Alternative Plan as a New Employer for reasons other than
those contained in Paragraph 9 of the companion Reentry Agreement entered into
by the parties effective on August 1, 2018,  the Pension Plan and the Employer
agree that the remaining monthly payments under Paragraph 4 that have yet to be
paid at the time of withdrawal from the so-called Alternative Plan shall be
increased on a monthly basis in an amount, commencing on the first day of the
first monthly payment date following the withdrawal from the so-called
Alternative Plan by the New Employer (or by the Employer’s successors, assigns
or purchasers of Employer’s

2

 

--------------------------------------------------------------------------------

 



assets under ERISA §4204, if any) in order to make certain that entire amount of
withdrawal liability of $89,470,080 is fully paid within two hundred and forty
(240) months from September 30, 2011.  In no event, however, will the amount
of  (i) the monthly payments paid under Paragraph 4 plus (ii) the monthly
payments due under this Paragraph 7 be less than or exceed $89,470,080, which is
the amount that would have been payable by the Employer under ERISA §§4203 and
4219, based on a complete withdrawal utilizing the actuarial assumptions and
methods (including but not limited to interest rate, mortality and attrition
assumptions) used by the Pension Fund for determining withdrawal liability as of
date on which this Agreement is fully executed.  Notwithstanding the foregoing,
in the Employer effects a partial withdrawal (other than within the meaning of
ERISA §4205(a)(1) from the so-called Alternative Plan as a New Employer, the
Employer is not subject to any increased payments under this Paragraph 7.  

 

In the event the Employer elects to pay in a lump sum its withdrawal liability
as set forth in Paragraph 4  (Potential Future Lump Sum) and, subsequent
thereto, the Employer or Employer’s Successor Employer, if any, completely
withdraws or completely ceases its participation in the Pension Fund, for any
reason other than those reasons contained in Paragraph 9 of the Reentry
Agreement entered into by the Parties effective on August 1, 2018, within the
period of ten (10) years from the payment of the Closing Lump Sum,  the Pension
Fund and the Employer agree that the Employer or Successor Employer, if any,
shall pay, in a lump sum payment, the difference between the sum of (i) the
Closing Lump Sum, (ii) any monthly payments or other pre-payments made prior to
the payment of the Potential Future Lump Sum, and (iii) the Potential Future
Lump Sum amount previously paid to the Fund and $47,671,111 (“Remaining
Obligation”) within sixty (60) days of the complete withdrawal to the Pension
Fund.  In the event the Employer’s Successor Employer, if any, fails or refuses
to remit the lump sum for the Remaining Obligation within sixty (60) days of
written demand by the Pension Fund, the Employer shall be responsible for said
payment.

 

In the event the Employer elects to pay in a lump sum the withdrawal liability
as set forth in Paragraph 4 (Potential Future Lump Sum) and, subsequent thereto,
the Employer or Employer’s Successor Employer, if any, completely withdraws or
completely ceases its participation in the Pension Fund, (a) at any time, for
any reason contained in Paragraph 9 of the companion Reentry Agreement entered
into by the Parties effective on August 1, 2018, or (b) at any time  after the
period of ten (10) years from the payment of the Closing Lump Sum, the Pension
Fund and the Employer agree that no additional monies shall be due the Fund from
either the Employer or the Employer’s Successor Employer, if any.

 

8.



Each party represents and warrants that this Agreement has been duly executed
and delivered by such party and constitutes the legal, valid and binding
obligation of the party enforceable in accordance with its terms.  This
Agreement may be executed in counterparts, and each such duly executed
counterpart shall be of the same validity, force and effect as the original.
Signature pages may be transmitted by facsimile or by electronic mail of a PDF
document created from the originally signed document.

 

 



3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their hands and seals to be set as
of the dates written below.

 

 

 

 

 

 

ABF FREIGHT SYSTEM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Tim Thorne, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 170

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Shannon R. George, Secy/Treas. and

 

 

 

 

Principal Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 191

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Edward Rooney, President and Principal

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 251

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Matt Taibi, Secy/Treas. and Principal

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 340

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Brett Miller, President and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 





4

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 404

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Frank Rossi, President and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 443

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Salvatore Abate, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 493

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Thomas Schlink, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 597

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Tony St. Hilaire, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 633

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Jeffrey Padellaro, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 653

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Brian McElhinney, Secy/Treas. and

 

 

 

 

Principal Officer

5

 

--------------------------------------------------------------------------------

 



 

 

 

 

TEAMSTERS LOCAL 671

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

David Lucas, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 677

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

John Capobianco, Secy/Treas. and Principal Officer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUSTEES OF THE NEW ENGLAND

 

 

 

 

TEAMSTERS & TRUCKING INDUSTRY

 

 

 

 

PENSION FUND

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Sean M. O’Brien, Co-Chairman

 

 

 

 

Union Trustees

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Frank Keller, Co-Chairman

 

 

 

 

Employer Trustees

 

 

 

 

 

 

 

 

 

 

 



6

 

--------------------------------------------------------------------------------